DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1-20 are maintained.
Claim rejections 35 USC 103 on claims 1-20 are withdrawn.

Response to Arguments
Applicant’s arguments, filed 11/20/2022, with respect to claim rejections 35 USC 103 on claims 1-20  have been fully considered and are persuasive.  The claim rejections 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first metadata corresponding to metadata associated with the at least one of the relationship between the first data object and the second data object during the first period, the first data object during the first period, and the second data object during the first period” in lines 16-18. This limitation is redundant because it just repeats the previous limitation. In addition, “the first metadata” is metadata, so the phrase “the first metadata corresponding to metadata” is also redundant.
Claim 1 also recites “wherein the version of the at least one of the first data object and second data object for the first period is one of the same as a version of the at least one of the first data object and the second data object for the second period and different than the version of the at least one of the first data object and the second data object for the second period” in lines 21-24. It is conflict to have the version also same as and different than the version of the at least one of the first data object and the second data object for the second period at the same time.
Claims 8 and 15 are rejected under the same rationale as claim 1.
Dependence claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1, 8 and 15.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closet prior art Papakipos et al. (U.S. Patent Number 2018/0316900) discloses that once a specific first user who is of particular interest to the second user has been identified automatically, at step 530, particular embodiments may retrieve information about the specific first user from social-networking system 160. At step 540, particular embodiments may provide the second user with the information about the specific first user, who is of particular interest to the second user ([0062]-[0063]). However, the prior arts of made record fail to teach in response to a request from a second user during a second period to retrieve, for the first period, a version of at least one of the first data object and the second data object, generating version information using at least the first metadata, wherein the version of the at least one of the first data object and second data object for the first period is one of the same as a version of the at least one of the first data object and the second data object for the second period and different than the version of the at least one of the first data object and the second data object for the second period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bufi et al. (US 20140067453 A1) teaches shared hardware asset profile 130 is user specific data that specifies various attributes of the user in relation to shared hardware assets available for use within an organization and the usage thereof.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

November 18, 2022